351 U. S. 487; and
351 U. S. 470. On petition for rehearing.
The petition for rehearing is granted. On reargument counsel are invited to include among the issues to be discussed by them the following matters:
“1. The specific practical necessities in the government and regulation of the land and naval forces which justify court-martial jurisdiction over civilian dependents overseas; the practical alternatives to the exercise of jurisdiction by court-martial.
“2. The historical evidence, so far as such evidence is available and relevant, bearing on the scope of court-martial jurisdiction authorized under Art. I, § 8, cl. 14, and the Necessary and Proper Clause, and bearing on the relations of Article III and the Fifth and Sixth Amendments in interpreting those clauses. In particular, the question whether such historical evidence points to the conclusion that the Art. I, § 8, cl. 14, power was thought *902to have a fixed and rigid content or rather that this power, as modified by the Necessary and Proper Clause, was considered a broad grant susceptible of expansion under changing circumstances.
Frederick Bernays Wiener for Covert and Krueger, petitioners. Solicitor General Rankin, Assistant Attorney General Olney, Beatrice Rosenberg and Richard J. Blanchard in reply.
“3. The relevance, for purposes of court-martial jurisdiction over civilians overseas in time of peace, of any distinctions between civilians employed by the armed forces and civilian dependents.
“4. The relevance, for purposes of court-martial jurisdiction over civilian dependents overseas in time of peace, of any distinctions between major crimes and petty offenses.”